Citation Nr: 1809380	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-42 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1151.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney



INTRODUCTION

The Veteran served on active duty from May 1974 to December 1974.  He died on November [REDACTED], 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claims file is currently under the jurisdiction of the Little Rock, Arkansas RO.

In December 2015, the appellant testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board notes that in a September 2017 written correspondence, with a copy to the appellant, the appellant's attorney informed VA that he withdrew his representation from the appellant.  Good cause for the motion to withdraw was set forth.  As such, the record shows that representation has been withdrawn in accordance with 38 C.F.R. § 20.608(b).  
 
 
FINDING OF FACT

The Veteran's death is not shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination and was not the result of an event not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1151 have not been met.  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2017).    


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claim.  VA and private medical records were obtained.  No additional opinion is required regarding the appellant's DIC claim.  38 U.S.C. § 5103A (a) (2012); DeLaRosa v. Peake, 515 F. 3d 1319, 1322 (Fed. Cir. 2008) (noting that Section 5103A (a), and (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit").  There is no evidence that additional records have yet to be requested or that obtaining additional opinions are in order.

DIC Benefits under 38 U.S.C. § 1151

The appellant contends that the Veteran died from lung cancer and throat cancer and that VA was negligent in not diagnosing the cancers.  Specifically, the appellant contends that the Veteran was provided x-rays in 1981 and VA doctors failed to diagnose lung cancer.  Additionally, the appellant contends that VA failed to diagnose the Veteran's throat cancer.  See, Correspondence received January 2011.  The appellant further contends that the Veteran's lung cancer and throat cancer caused his death.  See December 2015 Board hearing testimony.      

The Veteran's death certificate shows that he passed away in November 2010.  The certificate lists acute myocardial infarction as the cause of death.  It does not list any contributory causes of death.  Service connection was not in effect for any disability at the time of the Veteran's death.  The appellant does not contend, nor does the record show, that any disability causing or contributing to the Veteran's death was related to his service period which ended over 35 years prior to his death.  Rather the appellant's sole contention is that the Veteran's death was a result of improper or negligent VA medical care.       

DIC shall be awarded for a qualifying death of a veteran in the same manner as if the death were service connected.  Such is considered a qualifying death if the death was not the result of the veteran's willful misconduct and the death was caused by hospital care, medical or surgical treatment, or examination, and the proximate cause of the death was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C. § 1151 (a) (2017). 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's death.  Merely showing that a veteran received care, treatment or examination and that the veteran has died does not establish cause.  38 C.F.R. § 3.361 (c) (1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c) (2).  The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361 (d).  

Showing that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination proximately caused death can be done by one of two ways.  First, fault can be shown by evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Second, fault can be shown by evidence that VA furnished the care without the veteran's, or in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.61 (d) (1) (i) - (ii).  

Whether the proximate cause of a Veteran's death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d) (2).  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, or medical or surgical treatment, or that his death was the result of an event that was not reasonably foreseeable.   

Initially, the Board notes that the question for consideration involves complex medical issues and whether the VA medical professionals exercised the degree of care that would be expected of a reasonable health care provider.  The appellant, as a lay person, is competent to report events such as when the Veteran was provided x-rays and given a diagnosis, as she personally witnessed those events.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, she has not been shown to possess the medical expertise or knowledge required to address the complex medical issues in question in the present case.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Therefore, her statements do not constitute competent evidence that the Veteran experienced additional disability or death due to fault on the part of VA or due to an event not reasonably foreseeable.   

To determine whether the appellant is entitled to benefits under 38 U.S.C. § 1151, the Board turns to the competent evidence of record.  The VA treatment records show that the Veteran had diagnoses of malignant neoplasm of laryngeal cartilages and squamous cell cancer of the lung.  The VA treatment records further reflect that the Veteran was referred for palliative care in November 2010 and then transferred for home hospice. 

VA treatment records show that the Veteran was admitted from September 1981 to November 1981 for pancreatitis and tuberculosis (TB).  An x-ray was performed in October 1981showing right apical density with multiple cystic areas.  In August 1982 the Veteran was diagnosed with lung infection with mycobacterium avium.

A January 1983 VA examination shows a history of treatment for TB and a diagnosis of pulmonary TB.  

A September 1984 VA examination shows a history of abnormality on chest x-ray in 1982 which revealed bacterium avium.  X-rays revealed possible active TB in the right apex. 

The Veteran was provided a chest x-ray in September 2004.  The x-ray showed a calcified granuloma in the right middle lobe area.  The Veteran was provided another x-ray in September 2006, which showed a large multilobulated mass in the right lower lung.  In December 2006, the Veteran was referred to pulmonary and was diagnosed with squamous cell carcinoma.   

The Veteran was provided a VA respiratory examination in October 2009.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted that the Veteran was provided an x-ray in 1981 and was diagnosed with pulmonary mycobacterium avium infection.  The Veteran had an x-ray in 1984 that showed a small cavitary lesion in the right apex.  The Veteran's cavitary lesions were noted on x-rays in March 1990, May 1993, April 1995 and July 1996.  The VA examiner further noted that the Veteran was provided an x-ray in September 2006, which showed a large multilobulated mass in the right lower lung.  The VA examiner stated that the lesions noted in 1981 were clearly related to the Veteran's atypical TB infection in the right apical areal and had no relationship to the subsequent lung cancer in the right middle lobe or anterior segment of the right lower lobe.  The VA examiner further stated that the Veteran did have a new lesion in the right mid lung area in September 2004, but it was clearly a calcified granuloma, which would be considered to be a benign finding.  Additionally, the VA examiner stated that the multilobulated mass that was diagnosed in December 2006 is in the same area as the calcified granuloma noted in September 2004, however, the VA examiner stated this was likely coincidental.  The VA examiner opined that it far more likely than not that the squamous cell cancer diagnosed in December 2006 was a new lesion and not related to the calcified granuloma, which was noted in September 2004.  The examiner further opined that the Veteran's treatment subsequent to the diagnosis of lung cancer was satisfactory but his cancer of the lung was too advanced for resection and, therefore incurable at the time of its diagnosis.  The VA examiner further opined that there was no carelessness, negligence, lack of proper skill or error in judgment on the part of the VA physicians.  Additionally, the VA examiner stated that the events described by the Veteran, and confirmed by the record, was not reasonably foreseeable on the basis of the information available to the physicians.   

The Board finds that the October 2009 VA examiner's opinion is due probative weight because the examiner reviewed the record and provided supported rationale for the opinion consistent with the record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  As such, the Board accepts the October 2009 VA examiner's opinion as probative evidence that the squamous cell cancer diagnosed in December 2006 was a new lesion and not related to the calcified granuloma noted in September 2004.  

Thus, in the absence of death resulting from VA medical care, no compensation may be paid.  See 38 U.S.C. § 1151.  For the reasons explained above, the Board concludes that the Veteran's death has not been demonstrated as being due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, or medical or surgical treatment, or that his death was the result of an event that was not reasonably foreseeable.  There has been no demonstration that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that VA failed to timely diagnose and properly treat the cancer and that such proximately caused the continuance or natural progress.  Indeed, the October 2009 VA opinion is to the contrary.  As such, the matters of foreseeability or whether the appellant provided informed consent for this treatment also need not be discussed.  See 38 U.S.C. § 1151.

In view of the foregoing, the Board concludes that the most probative evidence of record does not show that it is at least as likely as not that Veteran's death is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, and was not the result of an event not reasonably foreseeable.  Therefore, the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule is not for application, and entitlement to compensation under the provisions of 38 U.S.C. § 1151 for the Veteran's death is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).     


ORDER

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1151 is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


